IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


MARK ZWICK,                  : No. 90 EAL 2015
                             :
              Petitioner     :
                             : Petition for Allowance of Appeal from the
                             : Order of the Commonwealth Court
          v.                 :
                             :
                             :
WORKERS' COMPENSATION APPEAL :
BOARD (POPCHOCOJ),           :
                             :
              Respondent     :
                             :
UNINSURED EMPLOYERS GUARANTY :
FUND,                        :
                             :
              Intervenor     :


MARK ZWICK,                  : No. 91 EAL 2015
                             :
              Petitioner     :
                             : Petition for Allowance of Appeal from the
                             : Order of the Commonwealth Court
          v.                 :
                             :
                             :
WORKERS' COMPENSATION APPEAL :
BOARD (POPCHOCOJ),           :
                             :
              Respondent     :
                             :
UNINSURED EMPLOYERS GUARANTY :
FUND,                        :
                             :
              Intervenor     :


                                 ORDER
PER CURIAM

     AND NOW, this 29th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.




                       [90 EAL 2015 and 91 EAL 2015] - 2